                IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF TEXAS
                          DALLAS DIVISION

JACKIE MCKUBBIN,                      )
         Petitioner,                  )
                                      )
v.                                    )     No. 3:18-cv-2787-M (BT)
                                      )
WARDEN M. UNDERWOOD,                  )
       Respondent.                    )

                                     ORDER

      The United States Magistrate Judge made Findings, Conclusions and a

Recommendation in this case. No objections were filed. The District Court

reviewed the proposed Findings, Conclusions and Recommendation for plain error.

Finding none, the Court ACCEPTS the Findings, Conclusions and

Recommendation of the United States Magistrate Judge.

      Signed this 1st day of April, 2019.
